COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00255-CR

The State of Texas                          §    From the 158th District Court

                                            §    of Denton County (F-2009-1442-B)

v.                                          §    May 30, 2014

                                            §    Opinion by Chief Justice Livingston

Ryan T. Harrison                            §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s orders. It is ordered that the trial court’s

orders are affirmed in part and reversed in part. We affirm the trial court’s orders

suppressing cell phone records related to numbers ending in 0370, 6239, and

8326, as well as its order suppressing the post-arrest statements made by

Ryan T. Harrison to Detective William Wawro on March 31, 2009. We reverse

the trial court’s orders suppressing cellphone records related to numbers ending

in 1836, 2622, and 4170.
      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By    /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston